        Case 1:21-cv-00428-TSE Document 90 Filed 04/28/21 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND
                                NORTHERN DMSION

 SEORIC CATCHINGS at al.,                          •
 Plaintiffs,
                                                   •
                                                         Case No.: 1 :21-cv-00428-TSE
                                                   •
 V.


 CALVIN WILSON el al.,
 Defendants.                                       •

                                              ORDER

       This matter is before the Court on Plaintiffs, Consent Motion to Dismiss, pursuant to
Federal Rule of Civil Procedure 41 (a){2).

        Upon consideration of the Motion and entire record, it is hereby ORDERED that this
action is DISMISSED WITH PREJUDICE. subject to the below provisions.

        The Coun APPROVES the Settlement Agreement and incorporated Tenns Sheet
(collectively, "the Agreement'·) (ECF No. 70-1 & 70-2), which is incorporated in this Order by
reference. See Fed. R. Civ. P. 23(c), 41 (a)(2). The Court has already certifie d the Settlement Class.
(ECF No. 88.) The Court finds this Agreement. entered into on behalf of the Settlement Class and
the Defendants, is an appropriate resolution of the case. The Court further finds no evidence of
fr.tud or collusion.

        In so finding, the Court RETAINS jurisdiction for enforcement of the provisions of the
Ag�ent. Jn retainingjurisdiction, the Coun accepts the parties' stipulation and agreement as to
 18 U.S.C. § 3626(a)(1 )(A) (see ECF No. 70-1 'l    n, and makes all necessary findings to retain
jurisdiction for enforcement of the provisions of the Agreement.

        The Coun DISMISSES the action without costs or fees to any party, excepl those related
to potential enforcement, specific limits on which arc set forth in the Agreernent. (ECF No. 70-J
, T.I.)

        It is also appropriate at the conclusion of this matter to compJiment counsel for both
parties for their substantial and capable efforts to reach a sensible and just resolution of this case,
thereby benefiting both the settlement class and defendants. In particular, it is important to record
here d1at the sensible and just resolution of this case is owed chiefly to the exceptional and
capable efforts of Magistrate Judge Michael S. NachmanofT.

       The clerk of the coun is directed to send a copy of this Order to

Alexandria. Virginia
April !l)_, 2021
